UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): Oc to ber 27 , 2016 TEXAS PACIFIC LAND TRUST (Exact Name of Registrant as Specified in its Charter) Not Applicable (State or Other Jurisdiction of Incorporation) 1-737 (Commission File Number) 75-0279735 (IRS Employer Identification Number) 1700 Pacific Avenue, Suite , Dallas, Texas 75201 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: 214-969-5530 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . On October 27, 2016, Texas Pacific Land Trust (the “Trust”) announced that David M. Peterson, the Trust’s General Agent and principal executive officer, tendered, and the Trust accepted, his resignation, effective November 4, 2016. The Trustees are in the process of determining the appointment of a new General Agent. Item . Other Events. James K. Norwood, one of our Trustees, died on September 27, 2016. In accordance with the Declaration of Trust, the remaining Trustees are in the process of nominating a successor trustee, whose nomination will be submitted to a vote of security holders at a special meeting. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Trust has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TEXAS PACIFIC LAND TRUST Date: October 27, 2016 By: /s/ Tyler Glover Tyler Glover Assistant General Agent 3
